Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered March 7, 2008, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced in accordance with the plea agreement as a second felony offender to the minimum permissible prison term of IV2 to 3 years, to be served consecutively to his existing sentence. He now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief and the record, we concur. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.E, Spain, Kane, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.